Citation Nr: 9927478	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  92-02 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUE

Entitlement to service connection for a right ankle 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1943 to April 
1946.

This case comes to the Board of Veterans' Appeals (Board) 
from an RO decision which denied service connection for a 
right ankle disability.  In a June 1993 decision, the Board 
denied the claim, and the veteran then appealed to the United 
States Court of Veterans Appeals (which has recently been 
renamed the United States Court of Appeals for Veterans 
Claims) (Court).  In a November 1995 memorandum decision, the 
Court vacated the Board decision with respect to the issue of 
service connection for a right ankle disability, and the 
matter was remanded for further action.  The case was 
returned to the Board, and in April 1996, the Board remanded 
the case to the RO for further evidentiary development.  The 
case was subsequently returned to the Board. 


FINDING OF FACT

The veteran's right ankle disability, first diagnosed many 
years after service, was not caused by any incident of 
service.


CONCLUSION OF LAW

A right ankle disability was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from July 1943 
to April 1946.  Service personnel records show that he served 
as a field lineman with an antiaircraft artillery battalion.

A review of the veteran's service medical records indicates 
that on medical examination performed for induction purposes 
in June 1943, the veteran's feet were normal and no 
musculoskeletal defects were noted.  A May 1945 treatment 
note shows that he was diagnosed with mild foot strain, 
"Thomas heels" were prescribed, and he was returned to 
duty.  In June 1945, he was given longitudinal arch supports.  
On medical examination performed for separation purposes in 
April 1946, the veteran's feet were clinically normal and no 
musculoskeletal defects were noted.  Service medical records 
are negative for a right leg or ankle injury, and are 
negative for a chronic right ankle disability.

At a November 1946 VA examination, the veteran's only 
complaints related to right groin pain and a stuffy nose.  On 
examination, no abnormalities were noted with respect to the 
right ankle.

By a statement dated in September 1958, the veteran reported 
that he injured his right knee during service in 1943 at Camp 
Haan, California.

In an October 1958 memorandum, the service department 
indicated that there were no records reflecting treatment of 
the veteran for a right knee injury at Camp Haan, California, 
in 1943.

By a statement dated in February 1985, the veteran reported 
that he injured his right side, leg and back during service 
in 1945, and said he was treated for such at an evacuation 
hospital in Belgium.

At an August 1985 VA general medical examination, the veteran 
did not complain of a right ankle disability, and no 
abnormalities were noted with respect to the right ankle.

In February 1986, the veteran submitted a photocopy of a 
service medical record (relating to a mild foot strain) which 
was already in the claims file.  He asserted that in one 
incident during service, a one-ton trailer fell on both legs, 
and that during another in-service incident, during the 
Battle of the Bulge, a 600-pound unit of wire fell from a 
truck onto him and injured his back.

In a handwritten note to the veteran dated in May 1986, J. J. 
[redacted] stated, "Sorry to hear that you still have serious 
problems with your legs which were injured when the trailer 
fell on your legs at Camp Haan, Calif., in '1943'."  In 
August 1986 (and several times after that), the veteran 
submitted a duplicate copy of this note, with annotations in 
a handwriting different from that of the original note.  One 
of the annotations indicated that the trailer was a "ton" 
trailer.

By a statement received in February 1987, the veteran 
reiterated many of his assertions regarding in-service 
incurrence of injuries.  He said that a unit of wire fell on 
him during the Battle of the Bulge and injured his back, 
nose, and teeth.

By a statement dated in March 1987, M. [redacted] said that the 
veteran lived with her in Washington, DC after separation 
from service, at which time he had a right leg problem with 
itching under the right knee. 

By a statement dated in April 1988, the veteran asserted that 
during service, his right leg was damaged in 1943, at Camp 
Haan, California.  He stated that in the Battle of the Bulge, 
his feet were frozen.  He said a VA doctor told him his right 
foot had very little power and he dragged his right leg.  He 
submitted a photocopy of an undated VA outpatient treatment 
record.  This record indicates that the veteran complained of 
right thigh pain; on examination, he had bilateral cavus foot 
(high arches) and his right leg was shorter than his left.

By a statement dated in May 1988, the veteran asserted that 
he underwent right foot surgery at Wadsworth Hospital in May 
1988.

In September 1988, the veteran submitted a claim for service 
connection for a right ankle disability.  He submitted a 
duplicate copy of a service medical record relating to a 
right foot strain, and asserted that such record showed that 
he was treated for a right ankle injury.  He said a doctor 
had verified that his right ankle bone popped out.

By a memorandum dated in February 1989, the National 
Personnel Records Center (NPRC) indicated that no service 
medical records were available relating to the veteran, and 
said there were no hospital extracts relating to the veteran 
from the Surgeon General's Office (SGO) for the years 1944 
and 1945. 

In a February 1989 decision, the RO denied service connection 
for a right ankle disability.  The veteran was notified of 
this decision in April 1989.

In March 1989, the veteran submitted a duplicate photocopy of 
the May 1986 letter from Mr. [redacted] (with annotations in a 
different handwriting), to the effect that the veteran's 
right ankle and back were injured (in addition to his legs) 
when a trailer fell on his legs at Camp Haan.  He 
subsequently submitted several additional copies of this 
annotated letter.

By a letter dated in September 1989, a private physician, Dr. 
J. R. Halverson, indicated that the veteran had severe 
osteoarthritis of the hip due to a right groin injury, which 
resulted in a chronic limp.

A report of a private bone scan dated in May 1990 from Loma 
Vista Community Memorial Hospital is negative for any 
abnormality of the right ankle.  

Reports of VA bone scans of the veteran's skeleton performed 
in June 1990, January 1991, and May 1991 are negative for any 
abnormality of the right ankle.  

By a letter dated in October 1990, a private physician, Dr. 
T. R. Lammot, III, indicated that he examined the veteran.  
He noted that the veteran reported that during service, the 
tongue of a heavy trailer fell on the dorsum of his right 
foot, and complained of ongoing discomfort in his arch since 
that time.  Dr. Lammot indicated that an X-ray study was 
negative for evidence of any bony fracture, but did show some 
wear and tear arthritic changes in the foot, indicating some 
degenerative arthritis.

A November 1990 VA outpatient treatment record shows that the 
veteran reported that his right foot was injured in 1942, 
when the tongue of a trailer crushed the dorsum of his right 
foot.  The diagnoses were degenerative joint disease of the 
mid-tarsal joint and the subtalar joint, and a strain of the 
right arch.

In March 1991, the veteran submitted a claim for service 
connection for a right ankle disability; he asserted that 
such disability was incurred in an injury during service in 
1944, and that he currently had arthritis and rheumatism in 
the right ankle.  He enclosed a statement to the effect that 
a one-ton trailer fell on his legs during service, while he 
was stationed at Camp Haan, California.  He reported that he 
was treated at a hospital for an injury to his right ankle.  
The veteran subsequently reiterated his assertions several 
times in multiple statements and duplicate photocopies.

Post-service medical records are negative for diagnosis of a 
right ankle disability until 1991.  By a letter dated in May 
1991, a private physician, Dr. C. A. Gross, indicated that 
the veteran had osteoarthritis and instability of the right 
ankle.

A May 1991 VA outpatient treatment record shows that the 
veteran complained of a chronic right ankle fracture with 
chronic pain; an ankle brace was recommended.

In May 1991, the veteran submitted a photocopy of a May 1991 
VA form used to request prosthetic services.  This form 
indicates that an ankle brace was required for chronic 
lateral ankle instability.  In the box labeled, "If 
appliance or repair required for an associated or aggravating 
disability, what is the basic disability," there was a 
handwritten entry:  Injury secondary to World War II, 1940.  
In the box labeled, "If request is disapproved, if patient 
or member is declared ineligible or not entitled, or if 
request is returned to prescribing physician for any reason, 
explain in detail," there was a handwritten entry:  
"Patient has degenerative osteoarthritis - right ankle and 
instability.  He will need a lace-up ankle brace with metal 
stays."  A May 1991 VA outpatient treatment record shows 
that the veteran was followed up after receiving an ankle 
brace for a chronic ankle sprain.

In June 1991, the veteran submitted a duplicate photocopy of 
a service medical record reflecting treatment for mild foot 
strain.  In an attached note, he stated that a ton trailer 
fell on his right leg and right foot at Camp Haan and damaged 
his right ankle.

A June 1991 VA consultation request shows that the veteran 
presented with right foot weakness reportedly status post a 
right hip injury in World War II.  The examiner noted that 
the veteran's ankle brace needed adjustment.  The provisional 
diagnosis was ankle weakness.  An August 1991 VA outpatient 
treatment record shows that the veteran reported that he 
injured his right leg during service in 1943, and said he had 
right ankle pain since that time.  The diagnoses were 
possible arthritis of the right ankle, and moderate peroneal 
tendonitis.

In December 1992, the veteran submitted a photocopy of a 
notarized letter
dated in November 1992 from D. R. [redacted], a fellow 
servicemember, which stated that he was with the veteran in 
Bastogne, during service, when a communications wire reel 
unit fell on him.

VA medical records show that the veteran was diagnosed with 
bilateral osteoarthritis of the hips, and underwent a right 
total hip replacement in December 1992.

A February 1993 VA outpatient treatment record shows that the 
veteran reported that he had a crush injury to his entire 
right lower extremity in 1945.  The diagnostic assessment was 
a crush injury.

VA medical records dated from 1995 to 1997 reflect treatment 
for a variety of conditions, including right ankle pain.  A 
September 1995 VA outpatient treatment record shows that the 
veteran reported that he repeatedly stubbed his right toe 
when he walked.  The examiner noted that the veteran wore a 
hip brace to prevent right hip dislocation.  The diagnostic 
assessment was repeated stubbing of the right hallux 
secondary to a hip brace or ligamentous injury of the right 
ankle.  A right ankle brace was recommended.  A February 1996 
note shows that the veteran complained of right ankle pain; 
the examiner noted that the right leg was shorter than the 
left.  An April 1996 treatment note shows that the veteran 
complained of right ankle pain and reported an old injury to 
the site over 40 years ago.  The examiner noted that a June 
1995 X-ray study was negative for evidence of fracture, 
destruction, or joint abnormality, but there was bilateral 
osteopenia of the feet.  A May 1996 treatment note indicates 
that the veteran was diagnosed with bilateral heel spurs and 
degenerative joint disease of both feet.  A May 1997 
treatment note shows that the veteran complained of right 
ankle pain; the examiner noted that the veteran had well-
fitting orthotics to correct his abnormal pronation, a leg 
length discrepancy secondary to a right hip replacement, and 
degenerative joint disease of the right ankle secondary to 
age and a previous crush injury or compensation for leg 
length discrepancy.

At a June 1997 VA examination of the veteran's ankle, the 
veteran reported that in 1944, during service in the Battle 
of the Bulge, a trailer tongue fell on his right ankle and 
foot, and complained of right ankle pain which he said began 
at the time of the in-service incident.  The diagnosis was 
right ankle pain of unknown etiology.  The examiner opined 
that the veteran did not appear to have a radiographically 
evident basis for the pain, and said the veteran's major 
right lower extremity disability appeared to be related to 
his hip for which he had a total hip arthroplasty with 
subsequent dislocations.

At a June 1997 VA examination of the veteran's feet, he 
reported that during service in the Battle of the Bulge, a 
trailer tongue slipped and fell on his right lower extremity, 
and slid down his right anterior tibia, fibula, and ankle.  
On examination, the right ankle was stable to varus and 
valgus stress.  There was full range of motion of the ankles.  
The veteran walked with a slight limp and wore a right hip 
abduction orthosis.  The examiner noted that April 1996 X-ray 
studies of the ankles and feet showed that his ankles were 
within normal limits, except for some moderate osteopenia and 
a small calcaneal (heel) spur.  The diagnosis was status post 
soft-tissue trauma to the right tibia and ankle during an 
incident at the Battle of the Bulge without specific 
radiographic abnormality of the veteran's feet, and moderate 
right ankle pain.  The examiner opined that it was uncertain 
whether the veteran's right ankle pain could be directly 
attributable to the injuries he received in the Battle of the 
Bulge as there was no apparent fracture of the ankle at that 
time.  He also noted that most of the veteran's right lower 
extremity disability appeared to be related to his hip.

By a letter dated in January 1999, the veteran asserted that 
he fell in 1989 as a result of his right ankle disability, 
and enclosed a photocopy of a December 1989 letter from a 
private physician, Dr. S. E. Davis.  Such letter (which is 
typewritten) indicates that the veteran fell recently and 
ruptured his spleen.  There is no reference to the veteran's 
right ankle other than a handwritten note, in the veteran's 
handwriting, to the effect that he fell because of a right 
ankle problem.


II.  Analysis

The veteran's claim for service connection for a right ankle 
disability is well grounded, meaning plausible.  The file 
shows that the RO has properly developed the evidence, and 
there is no further VA duty to assist the veteran with his 
claim. 38 U.S.C.A. § 5107(a).
 
Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service incurrence 
will be presumed for certain chronic diseases, including 
arthritis, if manifest to a compensable degree within the 
year after active service.  
38 U.S.C.A. §§  1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303 (b).

The service medical records from the veteran's 1943-1946 
active duty are negative for a right ankle injury and for a 
diagnosis of a chronic right ankle disability.  The veteran 
has repeatedly submitted photocopies of a 1945 service 
medical record which relates to treatment for foot strain, 
but such record does not relate to either a right ankle 
injury or a right ankle disability, and it does not 
demonstrate the in-service incurrence of a right ankle 
disability.  The veteran's musculoskeletal system was normal 
on separation medical examination in April 1946.

There is no evidence of arthritis of the right ankle within 
the year after service, as required for a presumption of 
service incurrence.  Post-service medical records (including 
repeated whole-body bone scans) are negative for a right 
ankle disability until 1991 (approximately 45 years after 
service), when a private physician, Dr. Gross, diagnosed 
osteoarthritis and instability of the right ankle.  
Subsequent VA medical records reflect treatment for 
complaints of right ankle pain.

At a June 1997 VA examination of the veteran's ankle, the 
examiner diagnosed right ankle pain of unknown etiology.  The 
examiner opined that the veteran did not appear to have a 
radiographically evident basis for the pain, and that the 
veteran's major right lower extremity disability appeared to 
be related to his hip for which he had a total hip 
arthroplasty with subsequent dislocations.  At a June 1997 VA 
examination of the feet, the veteran reported that during 
service in the Battle of the Bulge, a trailer tongue slipped 
and fell on his right lower extremity, and slid down his 
right anterior tibia, fibula, and ankle.  On examination, the 
right ankle was stable to varus and valgus stress.  There was 
full range of motion of the ankles.  The examiner noted that 
April 1996 X-ray studies of the ankles and feet showed that 
his ankles were within normal limits, except for some 
moderate osteopenia and a small calcaneal spur.  The 
diagnosis was status post soft-tissue trauma to the right 
tibia and ankle during an incident at the Battle of the Bulge 
without specific radiographic abnormality of the veteran's 
feet, and moderate right ankle pain.  The examiner opined 
that it was uncertain whether the veteran's right ankle pain 
could be directly attributable to the injuries he received in 
the Battle of the Bulge as there was no apparent fracture of 
the ankle at that time.  He also noted that most of the 
veteran's right lower extremity disability appeared to be 
related to his hip.

The Board notes that in 1958, the veteran asserted that he 
injured his right knee during service at Camp Haan (no 
mention was made of a right ankle injury).  In 1985, he 
asserted that he injured his right side, leg, and back during 
service in 1945 (his right ankle was not mentioned).  In 
1986, he asserted that during service, a one-ton trailer fell 
on both legs, and that during another in-service incident, 
during the Battle of the Bulge, a 600-pound unit of wire fell 
from a truck onto him and injured his back (his right ankle 
was not mentioned).  In a May 1986 statement, Mr. [redacted], 
a fellow servicemember, indicated that a trailer fell on the 
veteran's legs at Camp Haan, California in "1943."  (Again, 
no mention was made of the right ankle).

In 1988, the veteran first asserted that he incurred a right 
ankle disability during service.  In 1989, he submitted a 
photocopy of Mr. [redacted] letter, and he added his own 
handwritten annotations to the letter, to the effect that his 
right ankle and back were injured (in addition to his legs) 
when a trailer fell on his legs at Camp Haan.  In 1991, the 
veteran stated that a ton trailer fell on his right leg and 
right foot at Camp Haan and damaged his right ankle.  In a 
November 1992 statement, Mr. [redacted], a fellow 
servicemember, stated that he was with the veteran in 
Bastogne, during service, when a communications wire reel 
unit fell on him.  Subsequent VA and private medical records 
show that the veteran repeatedly gave a history of in-service 
trauma to his right ankle and leg which he claimed had 
resulted in his current right ankle disability.  The Board 
notes that, as a layman, he is not competent to render an 
opinion regarding diagnosis or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Similarly, the veteran's 
self-reported lay history, transcribed in some of the recent 
post-service medical records, that his right ankle disability 
began in service, does not constitute competent medical 
evidence of causality as required for a well-grounded claim.  
LeShore v. Brown, 8 Vet. App. 406 (1996).  The opinion of the 
1997 VA examiner does not specifically relate a current right 
ankle disability to service, and is a mere transcription of 
the veteran's self-reported and unsubstantiated lay history.  
Id.

As noted, the service medical records from the veteran's 
1943-1946 active duty are negative for a right ankle injury 
or disability; the veteran did not complain of a right ankle 
disability or assert that such was related to service until 
the late 1980s; and post-service medical records are negative 
for a right ankle disability until 1991.  Over the years, the 
veteran has given varied and inconsistent accounts as to 
alleged service injuries, including geographic locations and 
dates of the purported incidents and areas of his body which 
were supposedly injured in those incidents.  Such 
inconsistencies render unreliable his assertion of a distinct 
right ankle injury in service.  Even assuming there was a 
right ankle injury in service, the weight of the evidence 
demonstrates that any such injury resolved without residuals 
and that the current right ankle disorder began years after 
service and was not caused by any incident of service.  
Continuity of symptomatology between any in-service right 
ankle injury and a current right ankle disability is not 
demonstrated.  The absence of medical findings of a right 
ankle disability during service or for many years later is 
probative evidence against a service relationship.  Mense v. 
Derwinski, 1 Vet. App. 354 (1991).

The Board finds that the post-service medical evidence does 
not satisfactorily link the current right ankle disability 
with in-service injury or disease, and the veteran has not 
demonstrated continuity of symptomatology after discharge.  
Under the circumstances of this case, it would be purely 
speculative to associate the veteran's post-service right 
ankle disability with service, and pure speculation goes 
beyond the reasonable doubt doctrine.  See 38 C.F.R. § 3.102.

Given the lack of probative evidence that a right ankle 
disability first found many years after service was incurred 
during service, service connection is not warranted.  The 
Board finds that the weight of the evidence is against the 
claim for service connection for a right ankle disability.  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and service 
connection for a right ankle disability must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski; 1 Vet. App. 49 
(1990).


ORDER

Service connection for a right ankle disability is denied.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 

